Citation Nr: 1818081	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  10-40 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for residuals of a liver transplant secondary to hepatitis C.

3. Entitlement to service connection for hypertension secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to September 1974. The Veteran died in October 2014. The surviving spouse is a substitute-claimant. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2014, the Board in pertinent part denied entitlement to service connection for hepatitis C and for residuals of a liver transplant. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). By Order dated in February 2015, the Court granted a Joint Motion for Partial Remand (joint motion) vacating the Board's decision as concerns the claims of entitlement to service connection for hepatitis C and residuals of a liver transplant.

In March 2015, the Board requested an opinion from the Veterans Health Administration (VHA). 38 C.F.R. § 20.901(a) (2017). The opinion was received in April 2015 and the appellant was provided notice. 38 C.F.R. § 20.903 (2017). The appellant subsequently submitted additional evidence and indicated she wanted it reviewed by the RO. In July 2015, the Board remanded the issues of entitlement to service connection for hepatitis C and liver transplant. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the probative evidence is against finding that hepatitis C was related to the Veteran's active service or events therein, to include a blood transfusion. 

2. Residuals of a liver transplant were a result of nonservice connected hepatitis C.


CONCLUSIONS OF LAW

1. Hepatitis C was not incurred or aggravated during active service. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2. Residuals of a liver transplant were not incurred or aggravated inservice, and they were not caused or aggravated by a service-connected disability. 38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Analysis

In January 2009, VA denied entitlement to service connection for hepatitis C and for residuals of a liver transplant. The Veteran disagreed with the decision and perfected this appeal. As this appeal involves a substitute-claimant, the evidence for consideration is not limited to that contained in the file at date of death. See 38 C.F.R. § 3.1010 (2017). 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted on a secondary basis for a disability that is proximately due to a service-connected condition. 38 C.F.R. § 3.310(a). 

In numerous statements, the Veteran argued that he was exposed to infected blood during a transfusion associated with in-service surgery to remove a pilonidal cyst. He reported this was his only risk factor for hepatitis C.

Service treatment records are negative for any complaints or findings related to hepatitis or any chronic liver disorder. The Veteran underwent a pilonidal cystectomy on August 23, 1974. The operative report shows an elliptical incision was made and the cyst was excised. There was one small area of subdermal bleeding that was cauterized and the space was obliterated using 2-0 Dexon and mattresses and simple sutures of 2-0 nylon placed approximating the skin edges. A sterile dressing was applied and he was sent to the recovery room in good condition. A post-operative note indicates an estimated blood loss of 200 milliliters.  There is no evidence that the Veteran received a blood transfusion. There is no evidence that the Veteran's operation was performed with unsterile instruments.

On September 6, 1974, the Veteran was admitted to hospital for an infection at the excision site. At that time, there was frank drainage from the area. The infection was treated with sitz baths and local care including packing of the wound until the Veteran was discharged from hospital on September 12, 1974, after there was evidence that the incision had closed with healthy granulation tissue. Records associated with the second admission do not reference that the Veteran received any blood transfusions. 

Private records dated in May 2008 indicate the Veteran was diagnosed with hepatitis C in 1995. In August 2008, he underwent a liver transplant. 

In September 2008, the Veteran stated that he underwent a pilonidal cystectomy in approximately June 1974. The surgery site became infected and he had an additional surgery where he received blood products. 

In a February 2015 statement, the appellant stated that the Veteran told her that the first operation was not performed correctly and that he had another surgery where he lost a large amount of blood. He said that when he woke up from the surgery the doctors told him that they had to give him a unit of blood. 

In March 2015, the Board requested an opinion from a hepatologist. The requested opinion was received in April 2015. The physician indicated he was a board certified specialist in hepatology and liver transplantation. Following review of the claims folder, the specialist stated that the removal of a pilonidal cyst would not increase the likelihood of contracting a hepatitis C infection in 1974. In support of this opinion, the specialist provided a discussion of the history of the hepatitis C infection noting that to be infectious, the virus requires a very large inoculum than other viruses and this was either through blood transfusion or injection drug use, although ten to fifteen percent of cases did not have an obvious etiology. 

With regard to service records, the specialist stated:

The intraoperative in service report does not indicate that patient received a blood transfusion at any time during the period August-September 1974 which is contrary to the decedent appellant's contention that a blood transfusion was administered. It is highly doubtful military records were in error since the estimated blood loss was 200 ml. At the time of the operation and follow-up care in September 1974, the decedent appellant was a 24 year old male in excellent health. Standard medical opinion would not require blood products given the youth of the patient, the small amount of estimated blood loss (EBL) and the minor surgery performed. Finally, the procedure was not done in a combat zone as the decedent [appellant] was an air mechanic and there is no evidence from his military service record the airman was ever involved in combat nor exposed to blood from wounded servicemen in active an active (sic) military theater. 

The specialist specifically opined "that the Veteran did NOT acquire hepatitis C during the August 1974 surgery." He went on to state, however, that the liver transplantation was the result of the hepatitis C. 

In support of the claim, the appellant submitted a June 2015 statement from R.M., who indicated he worked with and shared a house with the Veteran while they were stationed at Yokota Air Base in Japan. He stated that the Veteran was admitted to the hospital to have a cyst removed from his tailbone and in talking with him after the surgery, found out he was given a blood transfusion during the procedure. Review of R.M.'s service records confirm he was stationed at Yokota Air Base during the relevant time period. 

In May 2016, the appellant submitted a statement wherein she indicated that the Veteran testified before his death that he was told he received a unit of blood during his surgery. He was adamant that his hepatitis C infection came from his time in the service. While he was told he received a unit of blood, she argued that it could have come from inadvertently reusing a needle. 

Evidence of record clearly shows the Veteran was diagnosed with hepatitis C many years following discharge from service. The question is whether the hepatitis C virus was related to active service or events therein. 

The Veteran was competent to report that he received a blood transfusion during service. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge). The appellant and R.M. are also competent to report what the Veteran told them. Id. 

Service medical records, however, do not support the lay assertions. With regard to the pilonidal cystectomy, a post-operative note dated August 23, 1974 specifically indicates that there was no blood replacement. Records pertaining to the second admission in September 1974 are also negative for any evidence of a blood transfusion. The Board finds that if the Veteran had a blood transfusion, this would have been normally recorded and that the absence of this information weighs heavily against the claim. See AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute). 

The April 2015 opinion from the specialist also indicated that given the minor surgery performed, the small estimated blood loss, and the health of the Veteran, no blood products would have been required. The specialist further opined that the Veteran did not acquire hepatitis C as a result of the surgery for his pilonidal cyst. This opinion was provided by a board certified specialist in liver diseases following review of the record as well as consideration of the lay contentions and it is considered highly probative. 

The Board acknowledges the appellant's sincere belief that the Veteran's hepatitis C was related to active service, specifically the 1974 surgical procedure. As a lay person, however, she is not competent to provide an etiology opinion on a complex medical question. See Woehlaert v. Nicholson, 21 Vet App. 456 (2007). 

On review, the preponderance of the probative evidence is against the claim of entitlement to service connection for hepatitis C.  As such, the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102 (2017). 

Medical evidence of record relates the Veteran's liver transplant to his hepatitis C. As service connection is denied herein for hepatitis C, there is no basis for an award of secondary service connection. 38 C.F.R. § 3.310. 


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for residuals of a liver transplant secondary to hepatitis C is denied. 



REMAND

In January 2009, VA denied entitlement to service connection for porto-pulmonary hypertension. The Veteran disagreed with the decision and perfected this appeal. In May 2014, the Board remanded the issue of entitlement to service connection for hypertension for a VA examination and opinion. After completion of the requested development, the AOJ was to readjudicate the issue. 

The Veteran underwent a VA hypertension examination in July 2014. In July 2015, the Board noted that the hypertension issue had not yet been addressed by the RO and remained in remand status. 

The September 2017 supplemental statement of the case did not include this issue and to date, there is no indication it was readjudicated. Thus, a remand is needed. See 38 C.F.R. § 19.37 (2017); Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to service connection for hypertension, to include secondary to a service-connected disability. If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


